Detailed Action
	This action is responsive to an original application filed on 7/24/2020 with acknowledgement that this application claims a priority date of 8/5/2019 to US provisional application 62/883,052.
	Claims 1-20 are currently pending.  Claims 1 and 10 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus, classified in CPC B05B1/3026.
II. Claims 10-20, drawn to a water fountain system, classified in CPC B05B17/085.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a controller having an input panel.  The subcombination has separate utility in a fountain system that does not dispense water, such as a chocolate fountain system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Cameron on 10/24/2022 a provisional election was made without traverse to prosecute Invention Group II, Claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzle” (Claims 10 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-11, 13, and 19-20 are objected to because of the following informalities:
In Claim 10 Line 5, “housing;” should be revised to “housing; and” to ensure proper grammar.
In Claim 11 Line 3, “the ball valve” should be revised to “the ball valve assembly” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 13 Line 2, “so as fix” should be revised to “so as to fix” to ensure proper grammar.
In Claim 13 Lines 2-3, “the volume of water” should be revised to “a volume of water” to ensure proper antecedent basis.
In Claim 13 Line 3, “moment in to time” should be revised to “moment in time” to ensure proper grammar.
In Claim 19 Line 2, “the housing” should be revised to “the submersible housing” to ensure proper antecedent basis.
In Claim 19 Line 2, “and base thereof” should be revised to “and a base thereof” to ensure proper antecedent basis and proper grammar.
In Claim 20 Line 5, “further wherein” should be revised to “wherein” to ensure proper grammar.
In Claim 20 Lines 1 and 6, each instance of “the controller” should be revised to “the central controller platform” to ensure proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because Line 5 states “a servo coupled to the servo controller located in a submersible housing” and it is not clear if “a submersible housing” in Claim 10 Line 5 is the same as “a submersible housing” from Claim 10 Line 4 or if they are different submersible housings.  Based on the disclosure as a whole it is understood that the servo and servo controller are located in a common submersible housing, therefore for the purpose of examination, Claim 10 Line 5 will be interpreted to state “a servo coupled to the servo controller located in the submersible housing”.
Claims 11-20 depend from Claim 10, therefore Claims 11-20 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 10 is indefinite.
Claim 11 is also indefinite because Lines 1-3 state “wherein the ball valve assembly has an ingress, an egress, and a shaft port through which a shaft from the servo is coupled to the ball within the ball valve” and it is not clear if the “an ingress” and “an egress” are the same as “an ingress and an egress” in Claim 10 from which Claim 11 depends or if they are additional features of the ball valve assembly.  Furthermore, it is not clear if “a shaft from the servo” is the same as the “servo shaft” from Claim 10 from which Claim 10 depends or if it is an additional shaft.  For the purpose of examination, Claim 11 Lines 1-3 will be interpreted to state “wherein the ball valve assembly has a shaft port through which the servo shaft is coupled to the ball within the ball valve assembly”.
Claims 12-18 depend from Claim 11, therefore Claims 12-18 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 11 is indefinite.
Claim 12 is also indefinite because Lines 1-2 state “wherein a nozzle is coupled to the egress of the ball valve assembly” and it is not clear if “a nozzle” is the same as “a nozzle” in Claim 10 from which Claim 12 depends, or if it is an additional nozzle.  For the purpose of examination, Claim 12 Lines 1-2 will be interpreted to state “wherein the nozzle is coupled to the egress of the ball valve assembly”.
Claims 13-18 depend from Claim 12, therefore Claims 13-18 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 12 is indefinite.
Claim 14 is also indefinite because Lines 2-3 state “an ingress of a ball valve assembly being coupled to a corresponding egress of the manifold” and it is not clear if “an ingress of a ball valve assembly” is the same as the ingress of the ball valve assembly in Claim 10 from which Claim 14 depends, or if it is an additional ingress of an additional ball valve assembly.  Furthermore, it is not clear if “a corresponding egress of the manifold” is one of the “plurality of egress ports” of the manifold or if is something else.  For the purpose of examination, Claim 14 Lines 2-3 will be interpreted to state “the ingress of the ball valve assembly being coupled to a corresponding egress port of the plurality of egress ports of the manifold”.
Claims 15-18 depend from Claim 14, therefore Claims 15-18 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 14 is indefinite.
Claim 17 is also indefinite because Lines 1-3 state “wherein the servo controller, servo motor and a partial length of the servo shaft, are housed with a water or liquid impermeable, submersible housing” and it is not clear if “a water or liquid impermeable, submersible housing” is the same as the “submersible housing” in Claim 10 from which Claim 17 depends or if it is an additional housing.  For the purpose of examination, Claim 17 Lines 1-3 will be interpreted to state “wherein the submersible housing is water or liquid impermeable, and wherein the servo controller, servo motor, and a partial length of the servo shaft are housed within the submersible housing”.
Claims 18 depends from Claim 17, therefore Claims 18 is also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 17 is indefinite.
Claims 17-18 and 20 are also indefinite because there is improper antecedent basis for “the servo motor” in each claim.  It is not clear if “the servo motor” is the same as the “servo” from Claim 10 or if it is something else.  For the purpose of examination, each instance of “the servo motor” in Claims 17-18 and 20 will be interpreted as “the servo”.
Claim 20 is indefinite because Lines 2-7 state “the software being a computer application program operable to reside on a computer readable medium and having a communication protocol comprising instructions stored on a computer readable medium, being operable to be executed by a microprocessor within the controller, further wherein the servo controller is operable to execute a computer application program comprising instructions stored on a computer readable medium operable to be executed by a microprocessor within the servo controller” and there are multiple instances of “a computer readable medium” in the claim.  It is not clear if each instance of “computer readable medium” refers to the same thing of if each “computer readable medium” is a different object.  For the purpose of examination, Claim 20 will be interpreted as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2017/0072422 A1 to Bishel (“Bishel”).
As to Claim 10, Bishel discloses a water fountain system (See  Figs. 1-27.  Figs. 3A-3D show a specific embodiment of an entire “fountain system”), comprising: 
a central controller platform (Fig. 3B #100 “computer”, See Paragraph 0082);
a servo controller (Paragraph 0081 “controller system”, which can be part of “a hobby servo, part of a stepper motor with a dedicated control system, or part of a servo motor with a dedicated control system”.  Based on Paragraph 0013, the details of #36 that apply to Fig. 2 as disclosed in Paragraph 0081 are understood to apply to #36 in other embodiments including the embodiment of Figs. 3A-3D.) communicably coupled to the central controller platform (See Paragraph 0081 disclosing that the computer 100 has a wired communication link to #36.  See #182 in Fig. 3B) and located in a submersible housing (See Annotated Fig. 8B, the submersible housing is an exterior of #36, which per Paragraph 0081 contains a motor/sensor/controller system.  #36 is part of #62 shown in Fig. 3B, and #62 is shown submerged under water in Fig. 3D, thus the housing shown in Annotated Fig. 8B is understood to be submersible); and 
a servo coupled to the servo controller located in a submersible housing (See Paragraph 0081, the servo is a motor in #36), the servo operable to dynamically rotate a ball (See Fig. 8B, the ball includes #663 and attached handle #389.  Merriam Webster defines dynamic as marked by usually continuous and productive activity or change.  The servo can continuously rotate the ball thus it is operable to dynamically rotate the ball.) in a ball valve assembly (See Annotated Fig. 8B) via a servo shaft (Fig. 8B #41), the ball valve assembly having an ingress (See Annotated Fig. 8B) and an egress (See Annotated Fig. 8B) and the ball having a conduit (See Annotated Fig. 8B) through which a flow of water is directed for ejection through a nozzle (See Paragraphs 0094-0098).
As to Claim 11, in reference to the water fountain system of Bishel as applied to Claim 10 above, Bishel further discloses wherein the ball valve assembly has an ingress, an egress, and a shaft port (See Annotated Fig. 8B), through which a shaft from the servo is coupled to the ball within the ball valve (See Paragraph 0094 disclosing that servo shaft #41 extends into #389 of the ball).
As to Claim 12, in reference to the water fountain system of Bishel as applied to Claim 11 above, Bishel further discloses wherein a nozzle is coupled to the egress of the ball valve assembly (See Annotated Fig. 3B and Paragraph 0098, a nozzle #35 is fluidly coupled to the egress of the ball valve assembly).
As to Claim 13, in reference to the water fountain system of Bishel as applied to Claim 12 above, Bishel further discloses wherein the servo is operable to position the ball in the servo shaft and hence,  the conduit there-through the ball, so as fix the volume of water to traverse the conduit into the nozzle at any moment in to time (See Annotated Fig. 8B and Paragraph 0094).
As to Claim 14, in reference to the water fountain system of Bishel as applied to Claim 13 above, Bishel further discloses comprising a manifold having at least one ingress port and a plurality of egress ports (See Annotated Fig. 3C), an ingress of a ball valve assembly being coupled to a corresponding egress of the manifold (See Annotated Fig. 3C, the ingress of the ball valve assembly is located in #62).
As to Claim 15, in reference to the water fountain system of Bishel as applied to Claim 14 above, Bishel further discloses comprising a pump (Fig. 3C #60 “pump”) coupled to the ingress port of the manifold (See Annotated Fig. 3C).
As to Claim 16, in reference to the water fountain system of Bishel as applied to Claim 15 above, Bishel further discloses wherein the pump is a submersible pump (See Fig. 3D showing #60 submerged under water).
As to Claim 17, in reference to the water fountain system of Bishel as applied to Claim 10 above, Bishel further discloses wherein the servo controller, servo motor and a partial length of the servo shaft are housed within a water or liquid impermeable, submersible housing (See Paragraph 0089 disclosing that is water proof, See Annotated Fig. 8B showing the housing which contains the servo controller of #36, servo motor of #36, and part of servo shaft #41 that is understood to extend in to the housing to connect to the servo motor of #36.  See Fig. 3D showing #62, which includes #36, being submerged under water).
As to Claim 18, in reference to the water fountain system of Bishel as applied to Claim 17 above, Bishel further discloses wherein the servo shaft extends from the servo motor to outside the submersible housing and is coupled to the ball within the ball valve assembly (See Annotated Fig. 8B and Paragraph 0094).
As to Claim 20, in reference to the water fountain system of Bishel as applied to Claim 10 above, Bishel further discloses wherein the controller comprises hardware and software, the software being a computer application program operable to reside on a computer readable medium and having a communication protocol comprising instructions stored on a computer readable medium, being operable to be executed by a microprocessor within the controller (See Paragraphs 0081-0082 and 0119 disclosing details of the central controller platform #100), further wherein the servo controller is operable to execute a computer application program comprising instructions stored on a computer readable medium operable to be executed by a microprocessor within the servo controller to send signals to the servo motor (See Paragraph 0081 disclosing that #36 can have a hobby servo, a stepper motor with a dedicated control system, or servo motor with a dedicated control system.  Paragraph 0081 further discloses examples of hobby servos that are understood to include servo controllers that are operable to execute a computer application program comprising instructions stored on a computer readable medium operable to be executed by a microprocessor within the servo controller to send signals to the servo motor.  Also See Paragraph 0119.).


    PNG
    media_image1.png
    711
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    680
    810
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    445
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bishel in view of US Patent 4,029,894 to Jarvis et al. (“Jarvis”). 
Regarding Claim 19, in reference to the water fountain system of Bishel as applied to Claim 10 above, Bishel does not disclose wherein the submersible housing includes a first O-ring and a second O-ring between the housing and base thereof (See Fig. 8B, Bishel does not show specific contents of the submersible housing 36).
However, Jarvis discloses a submersible housing (See Annotated Fig. 1) that includes a first O-ring (Fig. 1 #11’ “O-ring”) and a second O-ring (Fig. 2 #12’ “O-Ring”) between the housing and a base thereof (See #2 in Fig. 1 and  See Col. 2 Lines 13-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the submersible housing of Bishel such that it includes a first O-ring and a second O-ring between the housing and base thereof, as taught by Jarvis for the purpose of sealing the submersible housing.

    PNG
    media_image4.png
    724
    734
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
October 28, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 2, 2022